Application by the respondent for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated January 27, 2003 (People v Miller, *736301 AD2d 663 [2003], lv denied 99 NY2d 656 [2003], cert denied 539 US 965 [2003]), affirming a judgment of the County Court, Nassau County, rendered January 22, 2001.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Ritter, J.P., Santucci, Goldstein and Cozier, JJ., concur.